Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The claim to priority as a 371 filing of PCT/JP2018/014661 filed on April 6, 2018, which claims benefit of JP 2017-091190 filed on May 1, 2017 is acknowledged in the instant application.
Information Disclosure Statement
The Information Disclosure Statement filed on has been considered by the Examiner.
Claim Objections
Claim 3 is objected to because of the following informalities: the term “a electric heater” recited in lines 7-8 should be changed to “an electric heater”.  Appropriate correction is required.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horiuchi (JP 10-113292) in view of Nelson (US Pub. 2015/0305557) (both new cited).
Regarding claim 1, Horiuchi discloses a method and device for baking ball shaped food having an electric heating griddle device for baking spherical foods (Abstract) comprising: a metal plate part (3a), which has an upper surface (top surface of 3a) and a lower surface (bottom surface of 3a) that are planar, and which is formed to be predetermined thickness between the upper surface and the lower surface (Fig. 5); and an electric heating part (5) connected to the metal plate part (3a) so that to contact a heat transfer surface (top surface of 3b) with the lower surface of the metal plate part (3a); and wherein the metal plate part (3a) has a plurality of recess parts (4) which are formed to be concave from the upper surface to bake the spherical foods; and wherein the electric heating parts (5) is formed so that the heat transfer surface (3b) is broad to substantially conformed to the lower surface of the metal plate (3a).  Horiuchi does not discloses the metal plate part made of cast iron (Fig. 3 and 5; Abstract; Par. 10-12).  
Regarding claim 2, Horiuchi/Nelson disclose substantially all features of the claimed invention as set forth above including from Horiuchi, the metal plate part (3) is formed so that the lower surface become planar; and from Nelson, the iron plate part (32) (Par. 18) is formed so that the lower surface becomes planar except the iron plate part is formed so that the lower surface becomes planar by machining.  However, the patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 698,227 USPQ 964,966 (Fed. Cir. 1985). In this case, the term "the iron plate part is formed so that the lower surface becomes planar by machining" is considered as product -by-process claim; therefore, no patentable weight is given to the term, and the patentable weight is only given to the iron plate part is formed so that the lower surface becomes planar".
Regarding claim 3, Horiuchi discloses the upper surface of the metal plate part (3a) is formed in a rectangular shape in a plan view; wherein the plurality of recess parts (4)are disposed at predetermined intervals in a longitudinal direction of the upper surface, and at predetermined intervals in a width direction of the upper surface; and wherein the electric heating parts (5), in a connecting state with the metal plate part 
Regarding claim 7, Horiuchi/Nelson disclose substantially all features of the claimed invention as set forth above including from Horiuchi, the metal plate (3a) and the electric heating part (5) are configured to be vibrated by a rotation vibrating (via vibrator 9) relating to a predetermined axis state in which the electric heating part (5) is attached to the metal plate (3a); and wherein each of the recess parts (4) has a bottom part formed by a curved of a spherical crown less than a hemisphere and an inner peripheral part formed so that to expand in a diameter toward the upper surface of the metal plate part (3a) from an upper edge of the bottom part, a depth from the upper surface of the metal plate (3a) to the lower most part of the bottom part is formed to be from a ratio of a curvature diameter of the bottom part and which is through a curvature center of the bottom part is formed to be larger than the curvature diameter of the bottom part (Fig. 5-6 and 8; Par. 14-16) except the ratio is from 6/10 to 9/10 of a curvature diameter of the bottom part.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in Horiuchi/Nelson, the ratio is from 6/10 to 9/10 of a curvature diameter of the bottom part, for the purpose of suitable to the user application for the size of the food products.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horiuchi (JP 10-113292) in view of Nelson (US Pub. 2015/0305557) and further view of McFadden et al. (US Pat. 6,138,554) (new cited).
Regarding claim 4, Horiuchi/Nelson disclose substantially all features of the claimed invention as set forth above including from Horiuchi, the electric heating part (5), wherein the electric heater (electric heart 5) is configured as that the heat generating part is fitted into grooves formed at least one of mating surfaces of the upper plate (3a) and lower plate (3b) (Fig. 5-6); and from Nelson, the iron plate part (32) except the electric heating part has an upper plate part and lower plate part are made of metal material having a large thermal conductivity compared with the cast iron, and which form a mutual stack; wherein the electric heater is configured as that the heat generating part is fitted into grooves formed at least one of mating surfaces of the upper plate part and lower plate part.  McFadden et al. discloses the heating part (21) are made of material having a larger thermal conductivity compared with the griddle surface (20) (Fig. 2-8; Abstract; Col. 3, Lines 52-59).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in Horiuchi/Nelson, the electric heating part has an upper plate part and lower plate part are made of metal material having a large thermal conductivity compared with the cast iron, and which form a mutual stack; wherein the electric heater is configured as that the heat generating part is fitted into grooves formed at least one of mating surfaces of the upper plate part and lower plate part, as taught by McFadden et al., for the purpose of having a high thermal conductivity material layer for heat transfer to the griddle plate.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horiuchi (JP 10-113292) in view of Nelson (US Pub. 2015/0305557) and further view of Nakamura et al. (JP 2014-238378) (cited by applicant).
Regarding claim 5, Horiuchi/Nelson disclose substantially all features of the claimed invention as set forth above including from Horiuchi, the lower surface of the metal plate part (3a) and the heat transfer surface (3b) of the electric part (5) except a heat conductive grease is interposed between the lower surface of the metal plate part and the heat transfer surface of the electric part.  However, Nakamura et al. discloses the used of a heat conductive grease is filled into the space between the heat generating part (13) and a hole (9121a) into which the heat generating part (13) is mounted to transfer heat to heater block (9121) (Fig. 2; Par. 64-66).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in Horiuchi/Nelson, a heat conductive grease is interposed between the lower surface of the metal plate part and the heat transfer surface of the electric part, for the purpose of conducting/transferring heat.
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG D NGUYEN whose telephone number is (571)270-7828. The examiner can normally be reached Mon-Fri 9AM - 9PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571)272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUNG D NGUYEN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        11/3/2021
HUNG D. NGUYEN
Primary Examiner
Art Unit 3761